Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on July 2, 2021. Claims 8, 9, 19 and 20 have been cancelled and claims 21-24 have been newly added by preliminary amendment, therefore, claims 1-7, 10-18 and 21-24 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on 09/04/2019 and 02/10/2021 (has/have) been considered by the Examiner and made of record in the application file.
Claim Objections
4.	Claim(s) 1, 11, 13 and 23 (are/is) objected to because of the following informalities:  
Claim 1 line 6 recites: “… the user equipment being adapted configured to use  ….” The word adapted should be removed.
Claims  11 line 3, 13 line 5 and 23 line 4 recite: “… circuitry is configured to check the or each policy ….” The phrase “to check the or” creates some confusion as to what the word “the” is referring to. Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1 and 3-7 (is/are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hicks; John Alson III et al. (US 20070026862 A1), hereafter “Hicks.”
	Consider claim 1. Hicks discloses a user equipment for performing calls in a home network, the user equipment comprising (see fig. 1, #105; par. 0011; [0011] Communication environment switchover may be provided. FIG. 1 shows a system for providing communication environment switchover 100. Consistent with embodiments of the present invention, a first device 105 is capable of operating in a first environment 110 and within a second environment 115…): a network transceiver configured to wirelessly connect to a radio access network for performing a call using a communication network (see fig. 1, par. 0012; [0012] First device 105 may comprise a DMH. As stated above, DMH is the combination of a WiFi SIP cordless phone and a cellular phone. It is capable of operating, for example, in an 802.11 environment, such as 802.11 b/g, over unlicensed spectrum inside a home or business … Examiner’s Analysis: the description above discloses a mobile device roaming between different work while in an active voice call. Those skilled in the art would agree that a mobile device in an active phone call would comprise means for exchanging signal (e.g. transceiver) with other network devices);  processing circuitry; the user equipment being adapted configured to use at least one of the processing circuitry and the network transceiver to (see fig. 3, par. 0026; [0026] FIG. 3 shows a processor 300 that may be used in the first device (e.g., DMH 105) or the second device (e.g., wireless access point 205) as shown in FIG. 1. As shown in FIG. 3, processor 300 may include a processing unit 325 and a memory 330. Memory 330 may include a software module 335 and a database 340. While executing on processing unit 325 embodied in either of the first device or the second device, software module 335 may perform processes for providing communication environment switchover, including, for example, one or more of  …): store mid-call handover policy information indicating roaming policy for the user equipment related to mid-call handover to one or more roaming networks (see pars. 0003 and 0023; [0003] Consistent with embodiments of the present invention, communication environment switchover may be provided. A received signal strength level may be determined corresponding to a signal sent from a first device and received at a second device. The received signal strength level may be measured at the second device. In addition, the first device may be re-provisioned. For example, the first device may be re-provisioned to communicate in a second environment if the first device is provisioned to communicate in a first environment and if the received signal strength level is greater than a first threshold value. Furthermore, the first device to be re-provisioned to communicate in the first environment if the first device is provisioned to communicate in the second environment and if the received signal strength level is less than a second threshold value. The second threshold value may be less than the first threshold value. [0023] FIG. 2 shows structure 120 in more detail. For example, the user may be using DMH 105. As the user get closer to the wireless access point 205, a received signal strength level from DMH 105', as measured at wireless access Examiner’s Analysis: as describe above, the mobile device compared received signal strength to first and second threshold in order to determine roaming procedures. Since the mobile device compares signal strength to a couple of threshold, it inherently means that these thresholds are stored in the mobile device); initiate a call in a home network via the radio access network (see par. 0021; [0021] Second environment 115 includes 3GPP IP Multimedia System (IMS) infrastructure 162, a telephony feature server 164, a handover feature server 165, a multimedia gateway (MGW) 166, an HSS 168, a messaging server 170, IP WAN 160, and a broadband ); identify a need to attempt a mid-call handover of the call in the home network to one of the roaming networks (see par. 0037; … A process for triggering in-call handover is based on DMH 105 regularly querying wireless access point 205 via an 802.11k interface to obtain information from wireless access point 205 concerning the received signal strength that wireless access point 205 is measuring from DMH 105. When the received signal strength that wireless access point 205 is measuring from DMH 105 begins to fall below an acceptable received signal strength threshold (i.e., second threshold) necessary to sustain a VoIP call over WiFi, then software in DMH 105 will trigger the roaming from WiFi to GSM. In order for the roaming mechanism to work effectively as the user is walking out of structure 120 from WiFi to GSM, DMH 105 may frequently query wireless access point 205, such as one query and response per second. It is understood that WiFi to GSM roaming can only occur when DMH 105 is receiving adequate GSM .); and transmit a mid-call handover request to the home network via the radio access network based on the mid-call handover policy information (see fig. 4, pars. 0028 and 0029; [0028] FIG. 4 is a flow chart setting forth the general stages involved in a method 400 consistent with an embodiment of the invention for providing communication environment switchover. Method 400 may be implemented using processor 300 as described above with respect to FIG. 3. Ways to implement the stages of method 400 will be described in greater detail below. Method 400 begins at starting block 405 and proceeds to stage 410 where processor 300 determines a received signal strength level corresponding to a signal sent from a first device (e.g., DMH 105) and received at a second device (e.g., wireless access point 205). The received signal strength level may be measured at the second device. [0029] For example, wireless access point 205 is equipped with a radio transmitter and a receiver. DMH 105 is also equipped with a WiFi radio transmitter and a receiver plus a GSM cellular radio transmitter and receiver. In general, wireless access point 205 has more transmit power and better receive sensitivity than DMH 105's radio transmitter and receiver. Therefore, the ability of DMH 105 to operate effectively in conjunction with wireless access point 205 in supporting a VoIP application over WiFi is primarily determined by the strength of the signal that wireless access point 205 is receiving from DMH 105. Although ).
	Consider claim 3 in view of claim 1 above. Hicks further discloses wherein the network transceiver comprises a wireless local area network transceiver configured to connect wirelessly to local area networks so that the user equipment can connect via the Internet to the home network (see fig. 1, pars. 0011 and 0012).
Consider claim 4 in view of claim 3 above. Hicks further discloses wherein the processing circuitry is configured to initiate the call in the home network using the wireless local area network transceiver (see fig. 1, pars. 0011 and 0012).
Consider claim 5 in view of claim 1 above. Hicks further discloses wherein the network transceiver comprises a mobile network transceiver configured to connect wirelessly to mobile networks (see fig. 1, pars. 0011 and 0012).
Consider claim 6 in view of claim 5 above. Hicks further discloses wherein the processing circuitry is configured to transmit the mid-call handover request using the mobile network transceiver over a radio access network associated with the home network (see fig. 1, pars. 0011, 0012, 0028 and 0029).
claim 7. Hicks discloses a method for a user equipment to perform calls in a home network, the user equipment comprising (see fig. 1, #105; par. 0011; [0011] Communication environment switchover may be provided. FIG. 1 shows a system for providing communication environment switchover 100. Consistent with embodiments of the present invention, a first device 105 is capable of operating in a first environment 110 and within a second environment 115…): a network transceiver configured to wirelessly connect to a radio access network for performing a call using a communication network and processing circuitry, the method comprising (see fig. 1, par. 0012; [0012] First device 105 may comprise a DMH. As stated above, DMH is the combination of a WiFi SIP cordless phone and a cellular phone. It is capable of operating, for example, in an 802.11 environment, such as 802.11 b/g, over unlicensed spectrum inside a home or business and in a cellular environment, such as GSM or CDMA, over licensed spectrum. Supported by 3GPP IP Multimedia Subsystem (IMS) infrastructure, a DMH, for example, can roam between the second environment 115 (e.g., WiFi/VoIP) and the first environment 110 (e.g., GSM cellular). Furthermore, DMH can support "in-call handover" of an active telephone call when roaming, for example, from a WiFi/VoIP environment to a GSM cellular environment or from a GSM cellular environment to a WiFi/VoIP environment… Examiner’s Analysis: the description above discloses a mobile device roaming between different work while in an active voice call. ): using at least one of the processing circuitry and the network transceiver to (see fig. 3, par. 0026; [0026] FIG. 3 shows a processor 300 that may be used in the first device (e.g., DMH 105) or the second device (e.g., wireless access point 205) as shown in FIG. 1. As shown in FIG. 3, processor 300 may include a processing unit 325 and a memory 330. Memory 330 may include a software module 335 and a database 340. While executing on processing unit 325 embodied in either of the first device or the second device, software module 335 may perform processes for providing communication environment switchover, including, for example, one or more of the stages of a method 400 described below with respect to FIG. 4. Database 340 may be used, for example, to temporarily store information while processor 300 executes one or more stages of method 400. …): store mid-call handover policy information indicating roaming policy for the user equipment related to mid-call handover to one or more roaming networks (see pars. 0003 and 0023; [0003] Consistent with embodiments of the present invention, communication environment switchover may be provided. A received signal strength level may be determined corresponding to a signal sent from a first device and received at a second device. The received signal strength level may be measured at the second device. In addition, the first device may be re-Examiner’s Analysis: as describe above, the mobile device compared received signal strength to first and second threshold in order to determine roaming procedures. Since the mobile device compares signal strength to a couple of threshold, it inherently means that these thresholds are stored in the mobile device); initiate a call in a home network via the radio access network (see par. 0021; [0021] Second environment 115 includes 3GPP IP Multimedia System (IMS) infrastructure 162, a telephony feature server 164, a handover feature server 165, a multimedia gateway (MGW) 166, an HSS 168, a messaging server 170, IP WAN 160, and a broadband access network 172. IMS 162 comprises a number of different servers, at least one of which causes active calls to be handed between first environment 110 and second environment 115. To facilitate DMH 1053's roaming between first environment 110 and second environment 115, IMS 162 may set-up a three-party call between DMH 105 on both environments. Once the three-party call is established, IMS 162 may drop the leg of the three-party call corresponding to the environment from which DMH 105 is roaming.); identify a need to attempt a mid-call handover of the call in the home network to one of the roaming networks (see par. 0037; … A process for triggering in-call handover is based on DMH 105 regularly querying wireless access .); and transmit a mid-call handover request to the home network via the radio access network based on the mid-call handover policy information (see fig. 4, pars. 0028 and 0029; [0028] FIG. 4 is a flow chart setting forth the general stages involved in a method 400 consistent with an embodiment of the invention for providing communication environment switchover. Method 400 may be implemented using processor 300 as described above with respect to FIG. 3. Ways to implement the stages of method 400 will be described in greater detail below. Method 400 begins at starting block 405 and proceeds to stage 410 where processor 300 determines a received signal strength level corresponding to a ).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
12.	Claims 2, 21 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Mo; Richard (US 20070156804 A1), hereafter “Mo.”
	Consider claim 2 in view of claim 1 above. Hick discloses all the limitations that this claim depends upon, but does not particular refer to the following limitation taught by Mo, in the same filed of endeavor; wherein the mid-call handover policy information includes mobile country codes and mobile network codes of networks where the
user equipment has permissions to roam and to perform handover (see par. 0038; …  Call Management 323 maintains states of active calls and coordinates with Mobility Orchestration Server 120 on call and feature interaction activities. It also gains access to Mobile Station 110 resources via Resource Management 324. Resource Management 324 makes Mobile Station resources available to other components of Personal Mobility Assistant 111 via Interface 328 to Mobile Station Management 112. Quality of Service Management 325, monitors and maintains optimal quality of the connections. Quality of Service Management 325 collects information on jitter, delay, Mean Opinion Score, and radio signal strengths on connections and determine in conjunction of Quality of Service Management 227 of Mobility Orchestration Server 120 to decide when the quality of an active connection is unacceptable and triggers a handover. As the Mobile Station 10 roams, the Location Management module 329 collects signal strength  …).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hicks, who discloses roaming procedure of a mobile device at paragraphs 28 and 29 and have it include the teachings of Mo. The motivation would have been in order to facilitate roaming procedures when a mobile travels into a foreign county (see par. 0038). 
Consider claim 21 in view of claim 2 above. Hicks further discloses wherein the network transceiver comprises a wireless local area network transceiver configured to connect wirelessly to local area networks so that the user equipment can connect via the Internet to the home network (see fig. 1, pars. 0011 and 0012).
Consider claim 22 in view of claim 21 above. Hicks further discloses wherein the processing circuitry is configured to initiate the call in the home network using the wireless local area network transceiver (see fig. 1, pars. 0011 and 0012).
Claims 10-13, 15-18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks in view of Peglion, Marc (US 20030143996 A1), hereafter “Peglion.”
	Consider claim 10. Hick discloses a public land mobile network entity for 
home network the network entity being configured to make user-equipment mid-call roaming connection decisions to a target roaming network, the network entity comprising (see fig. 1, par. 0012; [0012] First device 105 may comprise a DMH. As stated above, DMH is the combination of a WiFi SIP cordless phone and a cellular phone. It is capable of operating, for example, in an 802.11 environment, such as 802.11 b/g, over unlicensed spectrum inside a home or business and in a cellular environment, such as GSM or CDMA, over licensed spectrum. Supported by 3GPP IP Multimedia Subsystem (IMS) infrastructure, a DMH, for example, can roam between the second environment 115 (e.g., WiFi/VoIP) and the first environment 110 (e.g., GSM cellular). Furthermore, DMH can support "in-call handover" of an active telephone call when roaming, for example, from a WiFi/VoIP environment to a GSM cellular environment or from a GSM cellular environment to a WiFi/VoIP environment…): a receiver configured to receive a mid-call handover request to the target roaming network relating to a call in progress by a user equipment on the home network (see pars. 0013, 0021 and 0023; [0021] Second environment 115 includes 3GPP IP Multimedia System (IMS) infrastructure 162, a telephony feature server 164, a handover feature server 165, a multimedia gateway ; processing circuitry configured to decide whether to grant the mid-call handover request conditional on access to the target roaming network being allowed by at least one of (see par. 0029; [0029] For example, wireless access point 205 is equipped with a radio transmitter and a receiver. DMH 105 is also equipped with a WiFi radio transmitter and a receiver plus a GSM cellular radio transmitter and receiver. In general, wireless access point 205 has more transmit power and better receive sensitivity than DMH 105's radio transmitter and receiver. Therefore, the ability of DMH 105 to operate effectively in conjunction with wireless access point 205 in supporting a VoIP application over WiFi is primarily determined by the strength of the signal that wireless access point 205 is receiving from DMH 105. Although the mechanism for triggering roaming and in-call handover in DMH 105 between WiFi/VoIP and GSM could be based on the received signal ).
Hick however, does not particular refer to the following limitation taught by Peglion, in the same filed of endeavor; at least one of: a subscription policy in the home network for the user equipment making the call; and an inter-operator policy specifying roaming rights between the home network and the target roaming network (see par. 0014; [0014] As the subscriber 1 moves to the area of an alien mobile system 3 (i.e. other than the subscriber's 1 home mobile system 2), for example when the mobile station is switched on or when it moves from a base station in the area of the subscriber's 1 home mobile system 2 to a base station in the area of said alien mobile system 3, either with no call connection between the subscriber's 1 mobile station and the base station, or during handover, the alien mobile system 3 checks from the home location register HLR located in the subscriber's home system 2 if the subscriber is entitled to roam said system. If the subscriber's 1 mobile station supports both circuit-switched (e.g. GSM) and packet-switched (e.g. GPRS)  …); and a transmitter configured to one of send a command to grant and deny the mid-call handover request based on the processing circuitry's decision (see par. 0014; … On the basis of the check, the home location register HLR either allows or denies the subscriber's 1 roaming the network 5 or 6 and notifies said network thereof, in which case, if roaming is allowed, the attach procedure continues as is usual for that particular network, and, if roaming is denied, the attach procedure is interrupted for that particular network …).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hicks, who discloses roaming procedure of a mobile device at paragraphs 28 and 29 and have it see par. 0014).
Consider claim 11 in view of claim 10 above. Hicks further discloses wherein the mid-call handover request includes a call-specific identifier relating to the call in progress, and wherein the processing circuitry is configured to check the or each policy based on the call-specific identifier (see fig. 1, pars. 0012 and 0018).
Consider claim 13 in view of claim 10 above. Peglion further discloses a
 memory in which is stored mid-call handover policy information for at least one user equipment specifying user equipment rights to make mid-call handovers to at least one roaming network, and wherein the processing circuitry is configured to check the or each policy by looking up the mid-call handover policy information associated with the user equipment making the call (see pars. 0013 and 0014). The motivation would have been to check which mobile devices are permitted to access a particular network (see pars.0013 and 0014).
Consider claim 15 in view of claim 10 above. Hicks further discloses wherein the network entity is selected from the group consisting of: a proxy call session control function; a home subscriber server; and an application server (see fig. 1, par. 0012).
Consider claim 16 in view of claim 10 above. Hicks further discloses wherein at least one of the transmitter f:Hl6fflf and the receiver have at least one of a wired and a wireless communication functionality (see fig. 1, pars. 0011 and  0012).
Consider claim 17 in view of claim 10 above. Hicks further discloses wherein the network entity is comprised in a public land mobile network (see fig. 1, pars. 0011-0014).
claim 18 . Hick discloses a method for a public land mobile network entity for a home network, to manage mid-call handovers from the home network to a target roaming the method comprising (see fig. 1, par. 0012; [0012] First device 105 may comprise a DMH. As stated above, DMH is the combination of a WiFi SIP cordless phone and a cellular phone. It is capable of operating, for example, in an 802.11 environment, such as 802.11 b/g, over unlicensed spectrum inside a home or business and in a cellular environment, such as GSM or CDMA, over licensed spectrum. Supported by 3GPP IP Multimedia Subsystem (IMS) infrastructure, a DMH, for example, can roam between the second environment 115 (e.g., WiFi/VoIP) and the first environment 110 (e.g., GSM cellular). Furthermore, DMH can support "in-call handover" of an active telephone call when roaming, for example, from a WiFi/VoIP environment to a GSM cellular environment or from a GSM cellular environment to a WiFi/VoIP environment…): receiving a mid-call handover request to the target roaming network relating to a call in progress by a user equipment on the home network (see pars. 0013, 0021 and 0023; [0021] Second environment 115 includes 3GPP IP Multimedia System (IMS) infrastructure 162, a telephony feature server 164, a handover feature server 165, a multimedia gateway (MGW) 166, an HSS 168, a messaging server 170, IP WAN 160, and a broadband access network 172. IMS 162 comprises a number of different servers, at least one of which causes active calls to be handed between first environment 110 and second ; deciding whether to grant the mid-call handover request conditional on access to the target roaming network being allowed by at least one of (see par. 0029; [0029] For example, wireless access point 205 is equipped with a radio transmitter and a receiver. DMH 105 is also equipped with a WiFi radio transmitter and a receiver plus a GSM cellular radio transmitter and receiver. In general, wireless access point 205 has more transmit power and better receive sensitivity than DMH 105's radio transmitter and receiver. Therefore, the ability of DMH 105 to operate effectively in conjunction with wireless access point 205 in supporting a VoIP application over WiFi is primarily determined by the strength of the signal that wireless access point 205 is receiving from DMH 105. Although the mechanism for triggering roaming and in-call handover in DMH 105 between WiFi/VoIP and GSM could be based on the received signal strength that DMH 105 is receiving from wireless access point 205, VoIP over WiFi is a symmetrical application and the communication link from wireless access point 205 to DMH 105 is much stronger than the communication link from DMH 105 to wireless access point 205, ).
Hick however, does not particular refer to the following limitation taught by Peglion, in the same filed of endeavor; at least one of: a subscription policy in the home network for the user equipment making the call; and an inter-operator policy specifying roaming rights between the home network and the target roaming network (see par. 0014; [0014] As the subscriber 1 moves to the area of an alien mobile system 3 (i.e. other than the subscriber's 1 home mobile system 2), for example when the mobile station is switched on or when it moves from a base station in the area of the subscriber's 1 home mobile system 2 to a base station in the area of said alien mobile system 3, either with no call connection between the subscriber's 1 mobile station and the base station, or during handover, the alien mobile system 3 checks from the home location register HLR located in the subscriber's home system 2 if the subscriber is entitled to roam said system. If the subscriber's 1 mobile station supports both circuit-switched (e.g. GSM) and packet-switched (e.g. GPRS) functions, it attempts to attach (Attach Request) to both the GSM network 6 and the GPRS network 5. As regards the GSM network, the attach request is relayed to the mobile switching centre MSC, which checks from the home location register HLR in  …); and transmitting a command to one of grant and deny the mid-call handover request based on the decision (see par. 0014; … On the basis of the check, the home location register HLR either allows or denies the subscriber's 1 roaming the network 5 or 6 and notifies said network thereof, in which case, if roaming is allowed, the attach procedure continues as is usual for that particular network, and, if roaming is denied, the attach procedure is interrupted for that particular network …).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hicks, who discloses roaming procedure of a mobile device at paragraphs 28 and 29 and have it include the teachings of Peglion. The motivation would have been to check which mobile devices are permitted to access a particular network (see par. 0014).
Consider claim 23 in view of claim 11 above. Peglion further discloses a memory in which is stored mid-call handover policy information for at least one user equipment 
Consider claim 24 in view of claim 10 above. Hicks further discloses wherein the network entity is selected from the group consisting of: a proxy call session control function; a home subscriber server; and an application server (see fig. 1, par. 0012).

14.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks and Peglin as applied to claims 11 and 13 above, and further in view of Mo.
	Consider claim 12 in view of claim 10 above. Hick, as modified by Peglion, discloses all the limitations that this claim depends upon, but does not particular refer to the following limitation taught by Mo, in the same filed of endeavor; wherein the call-specific identifier includes the mobile country code and mobile network code of the target roaming network to which the user equipment is requesting mid-call handover (see par. 0038; …  Call Management 323 maintains states of active calls and coordinates with Mobility Orchestration Server 120 on call and feature interaction activities. It also gains access to Mobile Station 110 resources via Resource Management 324. Resource Management 324 makes Mobile Station resources available to other components of Personal Mobility Assistant 111 via Interface 328 to Mobile Station Management 112. Quality of  …).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hicks and Peglion, who discloses roaming procedure of a mobile device at paragraphs 28 and 29 
Consider claim 14 in view of claim 13 above. Hick, as modified by Peglion, discloses all the limitations that this claim depends upon, but does not particular refer to the following limitation taught by Mo, in the same filed of endeavor; wherein the mid-call handover policy information for each user equipment include mobile country codes and mobile network codes of the roaming networks where the user equipment has permissions to roam (see par. 0038; …  Call Management 323 maintains states of active calls and coordinates with Mobility Orchestration Server 120 on call and feature interaction activities. It also gains access to Mobile Station 110 resources via Resource Management 324. Resource Management 324 makes Mobile Station resources available to other components of Personal Mobility Assistant 111 via Interface 328 to Mobile Station Management 112. Quality of Service Management 325, monitors and maintains optimal quality of the connections. Quality of Service Management 325 collects information on jitter, delay, Mean Opinion Score, and radio signal strengths on connections and determine in conjunction of Quality of Service Management 227 of Mobility Orchestration Server 120 to decide when the quality of an active connection is unacceptable and triggers a handover. As the Mobile Station 10 roams, the Location Management module 329 collects signal strength  …). The motivation would have been in order to facilitate roaming procedures when a mobile travels into a foreign county (see par. 0038). 
Conclusion 
15.	The following prior arts are made of record and not relied upon, but is considered
pertinent to applicant's disclosure:
	NEAL; Adrian (US 20180295498 A1) discloses procedures and functions allowing subscribers to roam continue to be based on a model in which services (usually limited to voice, SMS and data) are provided by the visited network.
	CARAMES; Miguel A. et al. (US 20160182402 A1) discloses a device may identify roaming policy information associated with the user device and, based on the roaming policy information, may determine that the user device is restricted from sending or receiving data via the visited network.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
March 8, 2021